DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2021 has been entered.


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claims 1-2, 8-12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over McIntyre, (“McIntyre”) [US-2003/0039398-A1] in view of Chae et al. (“Chae”) [US-2015/0348493-A1], further in view of Berstis (“Berstis”) [US-2004/0010803-A1]
Regarding claim 1, McIntyre teaches a method of generating display data by a host device for transmission over a variable bandwidth connection to a display control device for display (McIntyre- ¶0037, method and apparatus for a dynamic bandwidth adaptive image compression/de-compression scheme; Fig. 3 and ¶0042, at box 300, the latency of the connection between a sender and a receiver is determined ... At box 320, the perceptual degradation of the image is calculated by the sender's CPU - the "sender's CPU" corresponds to the claimed "host device" and the "receiver" corresponds to the claimed "display control device"), the method comprising:
receiving, at the host device, information indicative of available bandwidth on the variable bandwidth connection between the host device and the display control device (McIntyre- ¶0027, a dynamic bandwidth [variable bandwidth] adaptive image compression/de-compression scheme […] the present invention continually uses a special protocol between the sender and the receiver to determine the bandwidth latency of the connection [information indicative of available bandwidth between the host device and the display control device]);
setting, at the host device, based on the information indicative of the available bandwidth (As discussed above), one or more parameters used to generate the display data that change compressibility of the display data (McIntyre- ¶0011, another measure of video codec compression ratio is the average compressed bits-per-pixel. This measure is useful in describing video compression because different conventions are used for calculating [setting] the size of uncompressed video, i.e., some use 24 bits-per-pixel RGB (Red-Green-Blue) [parameters], and others use 4:2:2 sub-sampled 16 bits-per-pixel YUV (Yellow under Violet) [parameters]. The averaging accounts for potentially different strategies employed for frames in a sequence [one or more parameters used to generate the display data that change a compressibility of the display data]. The bandwidth requirements for a sequence of frames is calculated by multiplying the average compressed bits-per-pixel and the number of frames per second, and dividing the resulting product by the number of pixels in each encoded frame [information indicative of the available bandwidth]), wherein a level of the compressibility of the display data is based on an amount of compression associated with the one or more parameters (McIntyre teaches of adjusting the amount of compression or compression techniques based upon the value of the available bandwidth, e.g. see ¶0027-0028, the present invention continually uses a special protocol between the sender and the receiver to determine the bandwidth latency of the connection ... depending upon the latency of the connection and the amount and type of data to be transmitted, the present invention decides to use either a lossy or a lossless compression scheme from a list of available compression schemes – “bandwidth” corresponds to the claimed “parameters”; Fig. 4 and ¶0043, a table showing a partial list of compression schemes that can be chosen based on the latency of the connection between a sender and a receiver);
generating, at the host device, the display data using the one or more parameters (McIntyre- ¶0005, display data, especially data that contains images, and is commonly termed as video data. This video data may come from sources such as ... on-line services; ¶0011, The averaging accounts for potentially different strategies employed for frames in a sequence. the bandwidth requirements for a sequence of frames is calculated by multiplying the average compressed bits-per-pixel and the number of frames per second, and dividing the resulting product by the number of pixels in each encoded frame – “the number of frames per second” corresponds to the claimed “parameters”);

compressing the generated display data ; and
transmitting the compressed display data to the display control device (McIntyre- ¶0037-0038, method and apparatus for a dynamic bandwidth adaptive image compression/de-compression scheme […] when data is transmitted over a network connection, according to one embodiment, a protocol message is continually sent from the source to the destination to establish the latency of the connection […] Based on the results, there are a collection of compression schemes, like wavelet transform, from which one is chosen to compress the data before sending it to the destination; Fig. 1 and ¶0040, at box 102, based on the result of the protocol, one of the lossy compression scheme is chosen to transmit the data. These three steps are sequentially performed until all the data is successfully transmitted from the source to the destination; Fig. 3 and ¶0042 teach at box 300, the latency of the connection between a sender and a receiver is determined ... At box 320, the perceptual degradation of the image is calculated by the sender's CPU - the "receiver" corresponds to the claimed "display control device").
McIntyre fails to explicitly teach determining whether to reduce a resolution of all of the generated display data or an edge of the generated display data based on the available bandwidth;
However, Chae teaches
determining whether to reduce a resolution of all of the generated display data  based on the available bandwidth (Chae teaches that it was known in the art to reduce the amount of image data by reducing the color data when the frame rate is high, e.g. see ¶0106, If the number of frames per second ( or 'FPS') is equal to or smaller than a preset threshold FPS (such as, for example, 40 fps or 30 fps), the display control module 170 according to an embodiment may determine to use the color depth of 32 bits. If the FPS is larger than or equal to a preset threshold FPS (such as, for example, 40 fps or 30 fps), the display control module 170 may determine to change the color depth of 32 bits into the color depth of 24 bits. In Chae, when the color depth is reduced from 32 bits to 24 bits, the resolution of the blue component for each of the one or more pixels is also reduced);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the frame rate threshold as taught by Chae with the system
of McIntyre for determining whether to reduce a resolution of all of the generated display data based on the available bandwidth and compressing the generated display data based on the determining.
Doing so would increase rendering performance to make the images more recognizable to the user during motion and as well to reduce the amount of power used by the system when it is operating from a battery ([0016] and [0017] of Chae).
The prior art fails to explicitly teach, but Berstis teaches
reduce a resolution of an edge of the generated display data based on the available bandwidth (Berstis teaches of reducing the resolution and color data for pixels in the peripheral section (the nonactive area). Berstis states that their reduced color resolution is for reducing bandwidth usage, e.g. see ¶0018, In a first aspect of the present invention, to reduce the image transmission bandwidth ... The peripheral area data is then compressed or reduced in
resolution, thereby reducing the image data size – “peripheral area data” corresponds to the claimed “edge of the generated display data”);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reduce the color resolution in the non-active peripheral regions as taught by Berstis with the system of McIntyre. Berstis teaches that this is an effective technique for reducing resolution while still maintaining image quality because the human eye is most sensitive to detail only the foveal region and because the human eye is less sensitive to detail in the peripheral regions ([0039]-[0040] and [0071] of Berstis).

Regarding claim 2, McIntyre in view of Chae and Berstis, teaches the method of claim 1, and further teaches wherein the information indicative of available bandwidth on the variable bandwidth connection provides information indicative of a change in the available bandwidth (McIntyre- ¶0027, a method and apparatus for a dynamic bandwidth adaptive image compression/de-compression scheme […] the present invention continually uses a special protocol between the sender and the receiver to determine the bandwidth latency of the connection; ¶0006, to reduce the transmission bandwidth and memory requirements when working with video data, various compression schemes have been developed so that less storage space is needed to store video information and a smaller bandwidth is needed to transmit it [change in the available bandwidth]; ¶0011, the averaging accounts for potentially different strategies employed for frames in a sequence. The bandwidth requirements for a sequence of frames is calculated by multiplying the average compressed bits-per-pixel and the number of frames per second, and dividing the resulting product by the number of pixels in each encoded frame).

Regarding claim 8, McIntyre in view of Chae and Berstis, teaches the method of claim 1, and further discloses wherein the information indicative of available bandwidth is based on a signal level on a connection, a link radio modulation mode, traffic on the connection, or a data rate of any return signals from the display control device (McIntyre- ¶0038, when data is transmitted over a network connection, according to one embodiment, a protocol message is continually sent from the source to the destination to establish the latency of the connection. This protocol message is similar to ping programs used to search a particular entity on a network, and have very little overhead. One reason for having a low overhead is that this protocol has to bring the results of the latency to the source as quickly as possible. This protocol message is sent continually across the connection at a fixed pre-defined interval, and the results are sent continuously back to the source at the same fixed interval [data rate]. This back and forth protocol message forms the basis of a dynamic feedback loop algorithm.).

Regarding claim 9, McIntyre in view of Chae and Berstis, teaches the method of claim 1, and further discloses wherein the one or more parameters are chosen from parameters controlling colour depth, colour space, spatial frequency, quantisation level, supersampling, and frame rate (McIntyre- ¶0011, the averaging accounts for potentially different strategies employed for frames in a sequence. The bandwidth requirements for a sequence of frames is calculated by multiplying the average compressed bits-per-pixel and the number of frames per second [frame rate], and dividing the resulting product by the number of pixels in each encoded frame; ¶0018, an algorithm just capable of compressing 320×240 pixels per frame at 30 frames per second on a 40 MIPS machine has a computational complexity of 40,000,000 (320×240×30)/congruent 17 instructions/pixel).

Regarding claim 10, McIntyre in view of Chae and Berstis, teaches the method of claim 9, and further discloses wherein the setting of the one or more parameters is further based on a compression algorithm used when compressing the display data (McIntyre- ¶0027, a method and apparatus for a dynamic bandwidth adaptive image compression/de-compression scheme […] This message is sent at an interval to measure the latency, and is based on a dynamic feedback loop algorithm).

Regarding claim 11, McIntyre in view of Chae and Berstis, teaches a non-transitory computer readable medium including executable instructions which, when executed in a processing system, cause the processing system to perform a method of generating display data by a host device for transmission over a variable bandwidth connection to a display control device for display (McIntyre- Fig. 6 and ¶0048 teach computer software in the form of computer readable code [executable instructions] executed in a desktop general purpose computing environment such as environment 600 illustrated in FIG. 6, or in the form of bytecode class files running in such an environmen […] and communicating that user input to processor 613 [processing system]; ¶0052 teach computer 601 includes a video memory 614, main memory 615 and mass storage 612 [non-transitory computer readable medium], all coupled to bidirectional system bus 618 along with keyboard 610, mouse 611 and processor 613; ¶0056 teach the received code may be executed by processor 613 as it is received, and/or stored in mass storage 612, or other non-volatile storage for later execution. In this manner, computer 600 may obtain application code in the form of a carrier wave. Alternatively, remote server computer 626 may execute applications using processor 613, and utilize mass storage 612, and/or video memory 615; Fig. 3 and ¶0042 teach at box 300, the latency of the connection between a sender and a receiver is determined ... At box 320, the perceptual degradation of the image is calculated by the sender's CPU - the "sender's CPU" corresponds to the claimed "host device" and the "receiver" corresponds to the claimed "display control device"), the method comprising the steps of claim 1.

The host device of claims 12, 14-16 are similar in scope to the functions performed by the method of claims 1, 8-10 and therefore claims 12, 14-16 are rejected under the same rationale.

Regarding claim 17, McIntyre in view of Chae and Berstis, teaches a system comprising the host device of claim 12 and the display control device coupled to the host device over the variable bandwidth connection (McIntyre- ¶0037, method and apparatus for a dynamic bandwidth [a variable bandwidth] adaptive image compression/de-compression scheme; Fig. 3 and ¶0042, at box 300, the latency of the connection between a sender and a receiver is determined ... At box 320, the perceptual degradation of the image is calculated by the sender's CPU - the "sender's CPU" corresponds to the claimed "host device" and the "receiver" corresponds to the claimed "display control device"; ¶0043, the connection between a sender and a receiver).


6.	Claims 3-7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over McIntyre in view of Chae, further in view of Berstis, still further in view of Ju et al. (“Ju”) [US-2014/0146874-A1]
Regarding claim 3, McIntyre in view of Chae and Berstis, teaches the method of claim 1, and fails to explicitly teach, but Ju teaches the method further comprising comparing the information indicative of available bandwidth on the variable bandwidth connection with one or more threshold levels and wherein the setting one or more parameters is based on whether the information is above or below the one or more threshold levels (Ju- ¶0076, the compressor 142 is arranged to disable the data compression [setting one or more parameters] when the side information SI indicates that the used bandwidth is lower than the second predetermined threshold THR2 [bandwidth threshold levels], and enable the data compression [setting one or more parameters] when the side information SI indicates that the used bandwidth is not lower than the second predetermined threshold THR2 [bandwidth threshold levels]; ¶0077 teaches to employ the compression algorithm N1 for compressing the input multimedia data D1 when the side information SI indicates that the used bandwidth is lower than the first predetermined threshold THR1).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention  to have modified McIntyre/Chae/Berstis to incorporate the teachings of Ju, and apply the configuration in which the data compression is enable or disable based on the bandwidth threshold levels for comparing the information indicative of available bandwidth on the connection with one or more threshold levels and wherein the setting one or more parameters is based on whether the information is above or below the one or more threshold levels.
Doing so would allow McIntyre's system is used with Ju's system by using McIntyre's dynamic bandwidth measurements to determine whether the compression algorithms is complying with Ju's bandwidth thresholds as mentioned in [0076-0077] of Ju.

Regarding claim 4, McIntyre in view of Chae, Berstis and Ju, teaches the method of claim 3, and further teaches wherein in response to the comparison indicating that the available bandwidth is below a first threshold, one or more of the parameters are set so that the generated display data has a first compressibility (Ju- ¶0076 teaches the compressor 142 is arranged to disable the data compression [one or more of the parameters are set] when the side information SI indicates that the used bandwidth is lower than the second predetermined threshold THR2 [the bandwidth is below a first threshold]; ¶0077 teaches to employ the compression algorithm N1 [a first compressibility] for compressing the input multimedia data D1 when the side information SI indicates that the used bandwidth is lower than the first predetermined threshold THR1).

Regarding claim 5, McIntyre in view of Chae, Berstis and Ju, teaches the method of claim 4, and further teaches wherein in response to the comparison indicating that the available bandwidth is above the first threshold, one or more of the parameters are set so that the generated display data has a second compressibility, lower than the first compressibility (Ju- ¶0077 teaches to employ the compression algorithm N2 [a second compressibility] for compressing the input multimedia data D1 when the side information SI indicates [the parameters are set] that the used bandwidth is not lower than the first predetermined threshold THR1[the bandwidth is above the first threshold], where the compression algorithm N1 is more complex than the compression algorithm N2, and/or the compression algorithm N1 has a higher compression efficiency than the compression algorithm N2 [second compressibility lower than the first compressibility]).

Regarding claim 6, McIntyre in view of Chae, Berstis and Ju, teaches the method of claim 5, and further teaches wherein in response to the comparison indicating that the available bandwidth is above a second threshold, one or more of the parameters are set so that the generated display data has a third compressibility, lower than the second compressibility (Ju- ¶0076 teaches to enable the data compression when the side information SI [one or more of the parameters are set] indicates that the used bandwidth is not lower than the second predetermined threshold THR2 [the bandwidth is above a second threshold]; Fig. 2 and ¶0042 teach compression algorithms indicate different capability of compression performance in terms of compression ratio, compression efficiency, compression complexity, and power dissipation. Fig. 2 further shows compression efficiency and compression complexity of the Compression Algorithm 3 are less than the Compression Algorithm 2 [lower than the second compressibility]; Fig. 10 and ¶0094-0095 teach Step 1008 and Step 1010: Apply the compression algorithm N3 [third compressibility]).

Regarding claim 7, McIntyre in view of Chae and Berstis, teaches the method of claim 3, and fails to explicitly teach, but Ju teaches the method wherein one or more different parameters of the one or more parameters are adjusted based on whether the information is above or below the one or more threshold levels (Ju- ¶0046 teaches the classification of high bit rate content and low bit rate content may depend on the quantization parameter (QP) [one or more parameters] of a video bitstream such as an HEVC or H.264 encoded bitstream. When the QP is higher than a threshold [different parameters are adjusted], the input data is classified as low bit rate content; otherwise, it is high bit rate content; Fig. 11 and ¶0090-0100 teach checking the different parameters of the image such as the focus level of the image and the exposure level of the image [different parameters]).

The host device of claim 13 is similar in scope to the functions performed by the method of claim 3 and therefore claim 13 is rejected under the same rationale.


7.	Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over McIntyre in view of Chae, further in view of Berstis, still further in view of Sanders-Reed (“Sanders-Reed”) [US-2010/0017047-A1] 
Regarding claim 18, McIntyre in view of Chae and Berstis, teaches the system of claim 17, and fails to explicitly teach, but Sanders-Reed teaches wherein the display control device provides at least some of the information indicative of available bandwidth on the variable bandwidth connection (Sanders-Reed- ¶0037-0038 teach the signal transmission to the HMD may be compressed if required due to the bandwidth limitation. The bandwidth required to transmit an enhanced image is affected by the FOV, the frame rate, the resolution, and the compression percentage […] Similarly, one or more of these transmission characteristics may be modified in response to a change in the available bandwidth, such that the best image possible given the available bandwidth may be transmitted. The image processor may make such a modification in response to a change in the available bandwidth […] Ideally, the image processor would transmit full FOV, full frame rate, full resolution, uncompressed imagery to the HMD if the available bandwidth were sufficient).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention  to have modified McIntyre/Chae/Berstis to incorporate the teachings of Sanders-Reed, and apply the configuration in which the bandwidth required to transmit an enhanced image by using McIntyre's dynamic bandwidth so the display control device provides at least some of the information indicative of available bandwidth on the connection.
Doing so would allow McIntyre's system is used with Sanders-Reed's system by using McIntyre's dynamic bandwidth measurements to determine the bandwidth required to transmit with Sanders-Reed's enhanced image as mentioned in [0037] of Sanders-Reed.

Regarding claim 19, McIntyre in view of Chae and Berstis, teaches the system of claim 17, and fails to explicitly teach, but Sanders-Reed teaches wherein the display control device is coupled to control a display in a head mounted display device, comprising a virtual-reality (VR) or augmented-reality (AR) headset (Sanders-Reed- ¶0009 teaches EVSs have been developed which include helmet-mounted display for displaying images from various sensors located on the aircraft; ¶0034-0035 teaches the display is a helmet-mounted display (HMD) located in the helmet of the pilot and/or other user […] the HMD shown could be replaced by lower cost Virtual Reality goggles).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention  to have modified McIntyre/Chae/Berstis to incorporate the teachings of Sanders-Reed, and apply the configuration in which the a helmet-mounted display coupled to McIntyre's display control device so the display control device is coupled to control a display in a head mounted display device, which may be a virtual-reality (VR) or augmented-reality (AR) headset.
Doing so would provide virtual-reality experient.


Response to Arguments
8.	Applicant's arguments, filed February 04, 2021, with respect to how the newly amended claim features differ from the prior art cited in the last office have been fully considered. These
arguments are found to be persuasive. Therefore, the rejection has been withdrawn. However,
upon further consideration, a new ground(s) ofrejection is made in this office action.


Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-2007/0053428-A1 to Saleem et al., MANAGED DEGRADATION OF AVIDEO STREAM teaches the amount of data is reduced by a gradual degradation of the precision of the data, resulting in a greater potential for data compression, and/or by gradually reducing the resolution of the data of the target stream (Abstract).
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-5330.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571) 272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL LE/Primary Examiner, Art Unit 2619